HODGES, Chief Justice.
Defendant Lucero was sentenced to a term of imprisonment pursuant to convictions obtained on February 16, 1978. Defendant now appeals that sentence, arguing that he is entitled to be resentenced under the 1977 version of House Bill 1589, Colo. Sess. Laws 1977, ch. 216, 18-1-105 at 867, and challenging the constitutionality of the non-retroactive effect of section 25 of House Bill 1589, as amended in March 1979, Colo. Sess. Laws 1979, ch. 157, sec. 25 at 672. We affirm.
The arguments raised by the defendant have been rejected by this court in People v. McKenna, Colo., 611 P.2d 574 (1980), and Tacorante v. People, Colo., 624 P.2d 1324 (1981). We have consistently adhered to those decisions in many recent cases, see People v. Francis, Colo., 630 P.2d 82, n. 1, (1981), and we do so now.
Judgment affirmed.